 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. DominguezJ.KeimJ.Mumford0. SchaeferR. DowisW. KennicuttM. MuroB. SchielerA. DowneyJ.KingR. NicholsJ. ScholesR. Dunbar0. KreutzerS. NiemiecM. SchraederF. DyerH. LewisR. NugentF. SenterD. EasumA. LoeraJ. OlsonR. SerrenR. FaithR. LugarR. OstromF. SlocumD. FarewellD. LynchA. PancicD. StewartJ. FarraceR. MagnessA. ParkerJ. StipecE. GardnerJ.MartinJ. PhillipsW. TarrG. GettleN. MartinichR. PhillipsD. ThiebaudG. HallS.MatlackA. PodraskyL. ThompsonL. HamiltonE. MayberryE. PolleyM. ThorsenF. HancockL. McCreaE. PresterM. TullockR. HardingJ.McGrathE. ProutyE. Ullinger1.HernandezE. McGuireN. RaneyG. VandiverL. HigginsonR. McIntyreL. RatcliffeC. VinskiM. HillegassG. McKayR. RecobJ.WatfordW. HintonJ.McNamaraM. ReynoldsE. WeslingA. HoffmanR. McNamaraJ.ReyonH. Wheaton0. HolteA. MillarS. RiccioD. WoodenP. HolteA. MitchellM. RichardsE. WoodenJ. JensenJ.MitchellP. RisserG. WrightJ. JohnsonJ.MorganL. RobbinsD. JunemanM. MuellaJ. SawayaInterurban Gas CorporationandDonald Gillingham.Case No.7-CA-3202.January 29, 1962DECISION AND ORDEROn November 7, 1961, Trial Examiner Ramey Donovan issued hisIntermediate Report herein, finding that the Respondent had engagedin and was engaging in certain unfair labor practices violative of Sec-tion 8(a) (3) and (1) of the Act and recommending that it cease anddesist therefrom and take affirmative action, as set forth in the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].The Board has reviewed the Trial Examiner's rulings and findsthat no prejudicial error was committed.The rulings are affirmed.The Board has considered the Intermediate Report, the exceptions,and the entire record in the case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner.ORDERThe Board adopts the Recommendations of the Trial Examinerwith the modification that provision 2(d) read: "Notify theRegionalDirector for the SeventhRegion, inwriting, within 10 days from the135 NLRB No. 67. INTERURBAN GAS CORPORATION605date of this Order, what steps the Respondent has taken to complyherewith." I'In the notice attached to the Intermediate Report marked "Appendix," (1) the words"Decision and Order" are hereby substituted for the words "The Recommendations of aTrial Examiner." In the event that this Order be enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "Pursuant to a Decision andOrder" the words "Pursuant to a Decree of the United States Court of Appeals, Enforcingan Order" ; and (2) the following sentence is hereby inserted after the sentence beginning"This notice must remain posted . . ', which appears at the foot of the page: "Em-ployees may communicate directly with the Board's Regional Office (232 W. Grand River,Detroit,Michigan; telephone number, 962-3830) if they have any question concerningthis notice or compliance with its provisions."INTERMEDIATE REPORTThis proceeding was held before Ramey Donovan, the duly designated TrialExaminer, at Detroit, Michigan, on September 12, 1961.The sole violation of law alleged in the complaint is the discharge of employeeDonald Gillingham on March 14, 1961, for alleged union or concerted activities.Respondent in its answer denied that Gillingham was discharged for the reasonsalleged by the General Counsel.All parties were represented by counsel and par-ticipated fully in the hearing.Briefs were filed by the respective counsel and havebeen fully considered.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FACTUAL FINDINGS AND CONCLUSIONS OF LAW1.THE BUSINESSOF RESPONDENTInterurbanGas Corporation, herein called Respondent or the Company, is aMichigan corporation with its principal office and place of business in Trenton,Michigan, where it is engaged in the sale and distribution of propane.During the fiscal year ending August 31, 1960, a representative period, Respondentsold and distributed from its Trenton, Michigan, plant products valued in excess of$100,000 of which products valued in excess of $50,000 were furnished to, amongothers, Canada Dry Company, Detroit Edison Company, Mobil Oil Company, TheKroger Company, Goebel Brewing Company, and Toledo & Ironton Railroad, eachof which enterprises annually purchases and receives deliveries of goods in theamount of $50,000 or more at its place of business in Michigan, which goods areshipped to it directly from points outside Michigan.In fact and in law Respondent is an employer engaged in commerce within themeaning of the Act.II. THE LABOR ORGANIZATION INVOLVEDIn fact and in law International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America is a labor organization within the meaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESDonald Gillingham commenced work for Respondent in October 1959 as a driver-salesman.Briefly stated, a driver-salesman of Respondent drove a truck bearingcylinders of propane gas to the homes or trailer homes of customers and sold theproduct to the customers.Donald Gillingham had received one automatic wageincrease and two merit increases prior to his discharge on March 14, 1961.Otheremployees of the Company at the Detroit installation involved herein are Hodge andWilliam Gillingham, brother of Donald, who also were driver-salesmen.Ericks wasa driver-salesman who ran what was described in the record as the bulk truck. Janissehad been a driver-salesman prior to Donald Gillingham's employment but performedservice work thereafter.Sloan was a dockhand at the company premises and Lock-land was the garage mechanic.There was an office clerical employee, CharmagneMurphy, and two supervisory employees, Glenn Milstead, the general manager andhighest ranking supervisor, and Ralph Wyatt, the service manager, also a supervisor.In the early part of 1961 there was considerable employee dissatisfaction regardingcertain changes that the Company had made in the employees' insurance coverage,the supplying and cleaning of work uniforms, and some requirements affecting the 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDamount of physical work to be performed by the driver-salesmen in filling cylindersand so forth.Wyatt became concerned about the attitude of the employees and what he con-sidered to be lack of employee cooperation in carrying out their duties.Around themiddle of February 1961 Wyatt held a meeting of Respondent's employees.Wyatttestified that he had heard that the men blamed him for the changes in the insuranceand the work uniformarrangements.According to Wyatt, he told the men ". . . wehave no union here . . ." and when Donald Gillingham said, "Well, who can we talkto,"Wyatt replied, "You can talk to me" and he (Wyatt) would do what he could toresolve any grievances.During themeetingDonald Gillingham asked Wyatt if theCompany was antiunion and Wyatt said, "As far as I know they're not. They ownother companies which I understand most of them are union."In this case, which is on the whole characterized by extremely sharp divergence intestimony between the General Counsel's witnesses and those of Respondent, there issubstantial agreement regarding what transpired at the above-described Februarymeeting.Donald Gillingham in his initial testimony, which preceded that of Wyattand any testimony regarding the February meeting, stated, on direct examinationby the General Counsel, that Wyatt, in response to Gillingham's inquiry at themeeting, said that the Company was not antiunion and had a union in an Illinois plant.As I view the entire record, I regard Gillingham's forthright acknowledgementthatWyatt did not express hostility toward unionism as one indication that Gilling-ham was a basically honest witness.A witness attempting to fabricate from thewhole cloth a picture of an employer discharging an employee for union activity anda witness who was givingfalsetestimony regarding various occurrences, hereinafterdiscussed, would not hesitate, I believe, to attribute to a supervisor such as Wyatt,expressions of hostility toward the idea of a union. In fact, expressions of antiunionsentiment preceding a discharge are common hallmarks in Section 8(a) (3) cases.The conflict in testimony between the General Counsel's witnesses and those of Re-spondent on crucial matters is so great, as we shall see, that the most careful appraisalof the witnesses is required. In considering Donald Gillingham and the witnesses whogenerally supported him it was apparent that Gillingham was either a truthful witnessor, not only an untruthful witness but an ingenious one, who being about to be dis-charged for unaccounted shortages in the Company's product, forthwith and skillfullyfabricateda unionangle to his story and suborned untruthful testimony from otherwitnesses who supported his contentions.Although, from experience, I do not under-estimate the capacity of human beings for fabrication when something like a job isat stake, I believe from my observation at the hearing and from the record thatDonald Gillingham was generally honest in his testimony and that he was not whatmay be termed a sophisticated "unioneer."After testifying on direct examination, asdescribed above, regarding Wyatt's remarks, Gillingham did not attempt to dilute histestimony when cross-examined by Respondent's counsel on the point, even thoughitmust have been apparent from the nature of the questions that Respondent wasdesirous of establishing beyond any doubt that Wyatt had not expressed hostilitytoward unions.Thus,Q. During the time that you were employed by the Corporation did any-body tell you that you coudn't belong to a Union?A. No. In fact that was brought up at the Factory meeting that they weren'tanti-union.Q. Did anybody ever tell you that you should not join a Union?A. If they did I wouldn't have tried to join the Union.The last-mentioned credited answer of Gillingham impressed me, in this day and age,as the sentiments of a relatively disingenous employee.This is not the thinking ofa clever manipulator on the verge of being justly discharged who drags in unionismasa deus exmachinato save himself.Coming now to Wyatt's credited testimonyas towhat he said at the Februarymeeting certain observations are in order.As far as the record shows there was nounion talk or union organizing going on at the time Wyatt called the meeting. It wastherefore not a meeting called in the face of union activity.Gillingham's question asto whether the Company was antiunion came from a clear sky. I believe that Wyatt'sanswer was honest enough.He simply said that as far as he knew the Company wasnot antiunion, evidently basing his view on the fact that he understood that someof the other plants were organized. In short, it appears that, the unionization ques-tion havingnever comeup at the Detroit plant, Wyatt had never had occasion to INTERURBAN GAS CORPORATION607either raise the question with his superiors or to receive guidance thereon.'There isno evidence that Wyatt had consulted General Manager Milstead on the questionbefore the February meeting and it is unlikely that he did, there being no indicationthat unionization was even suspected, since discernible or actual union sentimentamong the employees apparently did not exist. In the particular circumstance thestatement simply shows that Wyatt said that to his knowledge the Company was notantiunion.Perhaps Milstead entertained the same sentiments but we do not knowone way or the other. It is helpful to Respondent in that the statement was madepublicly and that there is no independent evidence in the case of company oppositionto union activity prior to Gillingham's discharge. I have given this evidence fullconsideration.In his testimony Wyatt described Donald Gillingham as "the chief spokesman"at the February meeting.He also stated that Gillingham was "creating dissension."When asked to explain what dissension Gillingham was causing, Wyatt referred tothe February meeting which Wyatt said was supposed to be of "a friendly nature."The witness went on to say that two employees (apparently not Gillingham) got intoan argument at the meeting; Wyatt then gave his account, previously described, ofhow Gillingham after Wyatt's statement that "we have no union here" asked "Well,who can we talk to" and asked if the Company was antiumon.Wyatt also testifiedthat one of the reasons why he had recommended Gillingham's subsequent dischargewas because he was a "troublemaker."The next mention of the subject of unions was around the end of February 1961.According to Gillingham's uncontroverted testimony, present in a group in the com-pany office around quitting time were Donald Gillingham, Ericks, Wyatt, and thesecretary,Murphy.Gillingham said something to Ericks about a union and Erickssaid he would join a union if it was other than the TeamstersThe foregoing incident is indicative that Gillingham, who was the cause of "dis-sension" in Wyatt's eyes, and who had asked about the company attitude towardunions at the February meeting, was now pursuing, albeit rather vaguely, the subjectof having a union.At least the matter had reached a point where, in response toGillingham, Ericks had professed interest in some union other than the Teamsters.Interestingly enough, Gillingham had broached the subject openly, in the companyoffice in Wyatt's presence, apparently in reliance on what Wyatt had previously saidabout the Company, as far as he knew, not being antiunion.The union subject bynow, however, while still ill defined and inchoate, was beginning to loom as morethan a matter of academic interest or more than the simple inquiry of the Februarymeeting.Within the next 2 weeks, Donald Gillingham, his brother, William and Hodge,among themselves, discussed further the idea of a union.Hodge suggested thatDonald call the Teamsters Union and find out what were the benefits of membership.Donald did so on March 13 and received information about the union pay scale,insurance benefits, and retiremen plan.Donald was favorably impressed by what hehad learned and shared the information with his brother and Hodge who also werereceptive.Donald told Hodge the location of the union office and since Hodge passedthere on his route he agreed to pick up some union authorization cards on the follow-ing day, March 14.When Donald Gillingham returned to the company plant with his truck about4 p in. on March 14, Hodge told him he had the cards and Hodge and WilliamGillingham had already filled out theirs.Donald then signed his card.The threemen then went to see Sloan, the dockhand who was on the dock. Sloan was an illiter-ate and Hodge and Donald explained to him the significance of signing or making hismark on the card. Sloan asked about the benefits of joining the Union. The con-versation continued in the pumphouse where Donald shut off the pump because ofthe noise.Donald was the principal spokesman in trying to convince Sloan.Thetime was about 4:15, shortly before quitting time.At length Sloan said he was notinterested.He said he would think about the matter and went into the companyoffice.Donald Gillingham then went to the garage and spoke to Lockland, the mechanic,about signing a union card.Lockland said he would join if all the others did.AsGillingham left the garage, Wyatt came up to him and said, "I'm going to have tolet you go."Gillingham said, "Okay, if that's the way you want it."When the latterwent for his tools he told his brother and Hodge what had happened.Wyatt thencame back to where the men were and collected from Donald a wallet and a cash1Wyatt's employment with the Company totaled 5 years, all at the Detroitplant.Hehad been a driver-salesman and serviceman and 2 years before the hearing had been madeservice manager. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDsum that had been given to the employee for use on company business.Hodge askedWyatt why he had discharged Donald.Wyatt simply said, "I was told to."The day of the discharge, March 14, was a Tuesday and was approximately themiddle of the workweek.The workweek for the employees was Monday throughFriday.Payday was on Wednesday and normally the pay would be for the precedingworkweek.Donald returned to the plant on Wednesday, March 15, and received hispay for .the preceding week.His wife picked up his pay for March 13 and 14 onWednesday, March 22.On Friday, March 17, Sloan came into the Bonnie Lad Truck Stop, a restauranton Respondent's property.Respondent was the lessor of the restaurant concession.The restaurant was in a separate building from that which housed Respondent's gasplant and office but the buildings were adjacent.Respondent's employees patronizedthe restaurant.Sloan spoke to Flossie Begeman on this occasion.Begeman wasemployed as a cook and waitress in the Bonnie Lad. I credit Begeman's testimonythat on the aforementioned occasion Sloan told her that "three of the boys," the twoGillingham's and Hodge, were being laid off by Respondent. Sloan did not testifyat the hearing.Begeman did not know at the time nor did Sloan indicate that DonaldGillingham had already been terminated.Begeman testified that on Monday, March 20, about 10 a.m., Wyatt and Milsteadcame to the restaurant for breakfast. In speaking with the foregoing individualswhom she knew as "Glenn" [Milstead] and "Ralph" (Wyatt] Begeman askedif everybody was working.Milstead said that everyone was working except Don(Gillingham).Begeman asked what had happened and Milstead said, "They wastrying to get the Union in and Don was the ringleader"; he also stated, according toBegeman, that he was not going to have any union, that before he would let any ofthe employees tell him what to do or how to run the job, in view of his many yearsin the business, he would fire the whole bunch and hire new men.Wyatt, when asked by Respondent's counsel whether he had any recollection ofthe foregoing conversation said, "None whatever."He said he did not hear Milsteadsay that he was not going to have a union.Milstead testified that he did not makeany of the statements attributed to him by Begeman.He stated that he had severalconversations with Mrs. Begeman concerning her husband who used to come in therestaurant and have arguments with Mrs. Begeman.Milstead said, "As far as havingany conversation about our business, I don't remember."Begeman had first worked in the restaurant on Respondent's property in May1960 under the lessee referred to as "Betty." "-Betty" sold out in September 1960and the new lessee was "Bonnie." Begeman continued to work for "Bonnie" untilApril 21, 1961.Begeman left for a better job and higher wages.At the time of thehearing she was a cook in a hotel. The General Counsel called her as his firstwitness, out of logical sequence, since, he explained, Begeman had to get back toher job.On cross-examination Begeman said that in August 1960 she had spoken to Mil-stead about the possibility of leasing the restaurant. She said that she decided laterthat she was not interested in the lease. She also stated that Milstead never told herthat he (the Company) would not lease the restaurant to her. She denied that shebore any resentment against Milstead.She is the mother-in-law of Hodge, one ofRespondent's driver-salesmen whose activities have been described above.Milstead testified that Begeman had wanted him to lease the restaurant to a friendof hers and Begeman was going to manage it.Although he did not tell Begemanthat he had decided against her, Milstead said that he leased the premises to Bonnie.Begeman continued working at the restaurant under Bonnie for about 8 more monthsand then, as we have seen, left for a better job.There is no evidence or statement byMilstead that Begeman manifested any hostility of resentment toward him.In addition to her demeanor, I have carefully considered the evidence relating toBegeman, her testimony, and possible bias. I believe she testified truthfully and Icredit her testimony.Corrine Gillingham, wife of Donald testified that on Wednesday, March 22, shewent to Respondent's office to pick up her husband's pay for March 13 and 14. Onthat occasion she had a four-party conversation with Milstead, Wyatt, and Mrs.Murphy.Mrs. Gillingham asked why her husband was discharged.Wyatt saidthere were a lot of little things which she would not want to hear.Mrs. Gillinghamsaid that she and her husband thought that it was because of the Union.Wyatt said,"that too" and Milstead nodded agreement.Mrs. Gillingham then said that shehad told her husband that he should not have been the one to call the Union, thatthe other men who had been there longer should have done so?Milstead and2 In length of service Donald Gillingham was thejunioremployee. INTERURBAN GAS CORPORATION609Wyatt stated that the only reason the Union was wanted there was because the menwanted to run the business their way and management was going to run it its way;that Don was low man on the totem pole and they had to make an example ofsomeone and they started with Don and Bill(Gillingham) "was very close to gettingit" and the other fellow; and"ifwe have to we will go from the bottom up to thetop and clear out everyone who wants to run the business their way."Wyatt testified that he remembered the conversation with Mrs. Gillingham at whichMilstead and Murphy were present.He stated that he told her her husband wouldnot be rehired and, when asked whether he told her way,he said, "We discussedseveral of the small things such as accidents that hadn't been reported until askedabout."Wyatt said he made no reference to the discharge being due to union activity.Milstead,in testifying regarding the above conversation with Mrs. Gillingham,said that when she asked why her husband was discharged"we just said there's alot of little things."Milstead said he heard no reference to the Union.Murphydid not testify.Mrs. Gillingham as the wife of Donald is obviously not a disinterested witness.However, she convinced me that she was testifying truthfully and I so find.With respect to Respondent'sdefense in chief,Wyatt referred to a number ofinstances of inefficiency on Donald Gillingham'spart.The recounted incidentswere: in December 1960 Wyatt timed Gillingham at one of his stops and foundthat the employee took an excessive amount of time; in January or the first of Feb-ruary 1961 Gillingham damaged an incinerator with his truck and did not reportthe accident until questioned;in the same period Gillingham bumped into a mailbox and did not report the matter promptly;in January 1961 a Mrs. Hansen tele-phoned and said her checkbook was in Gillingham's truck and she wanted it returned;Wyatt found the checkbook in the truck,did not disturb it, and apparently did noth-ing further;inDecember,Gillingham took too long to deliver five cylinders of gasand charged the Company overtime(Wyatt stated that he discussed the matterwith Gillingham);also in December the two Gillinghams put their combined loadsin Donald's truck and left the other truck(William's) parked unattended for severalhours.On March 6,1961,Wyatt said that,as was customary on Monday,the two Gil-linghams went together on the one truck,from which they would serve their com-bined routes.When the men returned,Wyatt checked the truck and found a shortageof 20 cylinders of gas.He called this to the attention of the Gillinghams.Theycould not account for the shortage and after giving some explanation for some ofthemissing cylinders,they still could not account for at least 10 cylinders.OnMarch 10, Friday,Jamsse,a company employee who had been a driver-salesman priortoDonald Gillingham's employment and who was doing service work on the dockfor the Company prior to March 15, unloaded Donald's truck.The total numberof cylinders was computed from the number of empty cylinders placed on the dockplus the loaded cylinders on the truck.The driver was obliged to turn in receiptsor invoices received from the sale of the gas that had been in the empty cylinders.On this particular day, according to Wyatt and Janisse, the latter discovered twoempty cylinders on Donald Gillingham's truck buried amid the full cylinders.Thetwo empty cylinders were allegedly not accounted for by the invoices.Janisse calledthe matter to Wyatt's attention and the latter verified the fact but did not call it toGillingham's attention.Wyatt testified that prior to Gillingham's discharge he had no knowledge of hisunion activities.He stated that for 6 or 8 months he was on the verge of lettingDonald Gillingham go and had warned him,but the first time he mentioned toMilstead about terminating Gillingham was on March 6 when the 20 cylinders weremissing.In response to Wyatt on March 6, according to Wyatt,Milstead said,"Well, let's wait awhile," we are"in a busy season..Let's hold off a little whileand see if it'll straighten out."Wyatt said that the decision to discharge Gillinghamwas made in the afternoon of March 14.Wyatt recommended the discharge,callingtoMilstead's attention the new shortage on March 10.At the hearing Wyatt wasasked, "Was there any other reason given by yourself for wanting to dischargeGillingham1"He answered,"I think at the time among other things he was atroublemaker."The witness then referred to the dissension that Gillingham wascausing, as described earlier in this report.Milstead testified that he decided to discharge Gillingham on March 6 when thematter of the 20 missing cylinders came up.He said he knew nothing of Gilling-ham's union activity.The only reason, according to Milstead,why the dischargewas not made at that time was because he did not have a replacement for Gilling-ham, "You can't just drop a route and tell everybody they have to freeze or go634449-62-vol 135-40 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhungry."Milstead said that there was no mention of waiting to give Gillingham.or the situation a chance to "straighten out."Milstead did not refer to the March 10incident in his testimony.The discrepancy between Wyatt'sand Milstead's testimony,as to the decisionmade on March 6,is apparent.I also believe that Milstead,who was the ultimatedecisionmaker on the discharge,was not convincing in saying that the delay inmaking the discharge was due to the lack of a replacement. Janisse had been adriver-salesman before Gillingham was employed.During the latter's employmentJanisse continued in Respondent's employ, working on the dock and doing servicework.When Gillingham was discharged on March 14, Janisse went to work in hisplace on March 15 and was still employed at the date of the hearing.A replace-ment for Janisse was not hired until 6 weeks or 2 months later,indicating thatJanisse, the at-all-times available replacement for Gillingham,could be readilyspared without leaving a vital gap in the organization.Wyatt,Milstead, and Janisse all place the date of the missing 20 cylinders asMonday, March 6.All agree that the two Gillinghams were on the same truckthat day and made joint deliveries on the route.William Gillingham agrees thatwhen he and his brother were told that they were short 20 cylinders they had beenon the truck together.He states that he was not working with his brother on orabout March 6 and did not work on a route with his brother in March.3 He statedthat the question of the 20 cylinders came up in January 1961.Donald Gillingham also testified that the 20-cylinder incident occurred in January,on a Monday when he and his brother worked together.When pressed as to whyhe remembered that particular time, he said that when he came home from workhis wife told him that "Bill" (William Gillingham) was going "to catch it." Shesaid that Bill's wife was washing his pants that day and found the Company's $50Christmas bonus check in the watch pocket.Bill had previously told his wife thatthe bonus was only $25.Donald testified that he then said to his(Donald's) wife,connotingbrotherly sympathy,"Boy, that makes everythingperfect."becauseWyatt "jumped on him [Bill]at work because of some missing cylinders and nowhis [Bill's]wife is going to jump him when he gets home on account of the bonuscheck."I regard this homely vignette of marital domesticity as having a ring ofauthenticity under the circumstances and Ibelieve it would be a factor in why awitness remembered a particular date. It also is my opinion that it is unlikely thatan employee such as William, earning a relatively modest wage, would have been,carrying around an uncashed $50 Christmas bonus check until March.In additionto the general human need for money among most people who work at an hourlyrate, as well as others, it would be something of an accomplishment for William,whose wife apparently had ready access to his pants pockets, to conceal the checkfrom December to March.Further, even if his powers of concealment were moreingenious than the evidence discloses,he was obliged to produce at least$25 overand above his wages without cashing the bonus check.All in all I doubt that thecheck would have survived until March.I think it much more likely that the dis-covery, the wifely repercussions,and the trouble about the 20 cylinders occurredin January as Donald Gillingham's testimony indicated.I so find.There is a great leal of evidence in the record regarding the 20 missing cylinders(i.e., the contents of 20 cylinders were unaccounted for by invoices turned in by thetwo driver-salesmen).A shortage of 10 to 20 cylinders was obviously a shortageof almost wholesale proportions4Wyatt testified that unknown to the GillinghamsElie counted the cylinders before the truck left in the morning and counted the emptycylinders that evening.The Gillinghams did not count the cylinders before theyleft and there apparently was no requirement that they do so.When they returnedthey turned in invoices for the empty cylinders.Wyatt counted the empty cylindersand the invoices.He had Janisse count the empty cylinders.They both say therewere 20 short.Wyatt then brought the Gillinghams down to the dock to countthe empty cylinders on the dock.There were 20 cylinders not covered by invoices.The Gillinghams offered some explanation for about 10 cylinders,such as customarygifts to trailer park owners and leaky cylinders of customers.They could not ex-plain at least 10 empty cylinders.Wyatt testified as to why he believed Donaldwas responsible.The testimony of Donald and William indicated that from theirstandpoint the shortage was explainable only by some mistake in the original countas to the number of cylinders that had gone out in the morning.Their testimony3No company records were introduced to controvert this flat statement4For instance,on another point of testimony Wyatt stated that a driver should beable to deliver at least 20 cylinders in a dayThis would indicate that 20 cylinders wouldapproximate 1 day's work INTERURBAN GAS CORPORATION611also indicated that if they were at fault it was impossible to fix responsibility onone rather than the other.William said they both maintained the sales recordsthat were turned in.The entire matter of two empty cylinders on March 10 depends on the testimonyof Wyatt and Janisse, two witnesses whose reliability has not impressed me. I haverejected their testimony that the 20-cylinder incident occurred on March 6 ratherthan in January.This finding casts considerable doubt on the March 10 episodewhich was admittedly never mentioned to Gillingham. It is also clear, from thetestimony of Wyatt, Milstead, and Mrs. Gillingham, that neither Wyatt nor Milsteadmentioned anything about the 20-cylinder incident or the 2-cylinder incident to Mrs.Gillingham when she asked why her husband was discharged. Respondent, on theother hand, has adduced testimony regarding the cylinders as the prime reason forthe discharge since the derelictions were assertedly regarded as intolerable.On theother hand, Wyatt and Milstead testified that they told Mrs. Gillingham that thedischarge was due to a "lot of little things."There admittedly, as above noted, wasno mention made of the allegedly missing cylinders.Wyatt and Milstead sought toimply that they were trying to spare Mrs. Gillingham from knowing of her husband'srelationship with a Mrs. Hansen.The evidence on this score was also unconvincingsinceMrs. Gillingham was well aware that her husband had helped Mrs. Hansentomove from her (Mrs. Hansen's) husband's trailer, Mrs. Hansen having firstspoken to Mrs. Gillingham beforehand about the matter. In any event, there ap-pears to be no reason why Mrs. Gillingham should not have been told, if it wasthe principal reason for the discharge, that on two occasions there had beenseriousdiscrepancies in her husband's invoices or something of that nature.From the standpoint of convincing evidence, in addition to what has already beensaid, the cylinder incidents leave much to be desired. If, on March 10 or on anydate,Gillingham sold the contents of two cylinders and pocketed the receipts, itwould seem that a dishonest employee would also have disposed of the two cylindersphysically.Carting them back to the plant and trying to conceal them on his truckwith the full cylinders accomplished little, even if temporarily successful, since thenext day, when he returned, he would still have two unaccounted for empty cylinders.Somewhat the same observation is applicable to the 20-cylinder incident.Therather huge embezzlement of the receipts from 20 cylinders would seem to dictatethe physical disposal of the evidence, the 20 empty cylinders, before return to theplant.At least in that event the culprit could not be confronted with 20 empty andunexplained cylinders and the employer would have been obliged to rely solelyon its unverified count of 'how many cylinders had originally left the plant.It is of course clear that the employer could have discharged an employee be-cause of the cylinder incident.An employer is free to discharge for a good reason,a bad reason, or no reason, so long as the reason was not, in fact, the employee'sunion activity.The only issue before me is whether the true motivation for Gilling-ham's discharge was inefficiency and dishonesty or hisunionactivity.The evidencein the instant case, previously set forth, persuades me that Donald Gillingham wasnot discharged because of missing cylinders on any occasion or because of otherinefficiencies.The credible evidence shows that evenassumingthatRespondentmay have regarded Gillinghamas lessthan a desirable employee the cause andthe precipitating cause of the hasty discharge in the middle of the workweek wastheMarch 14 union activity, the first overt act of organizing Respondent's em-ployees.5Gillingham was the ringleader and the "troublemaker" and on March 14itbecame apparent that a serious move was being made to organize the employees.The testimony of Mrs Begeman and Mrs. Gillingham establishes that Respondentwas aware of Gillingham's union activity prior to the discharge and dischargedhim for that reason.' In a small establishment with less than 10 people, includingsupervisors, either through an informer or otherwise, Respondent's knowledge ofwhat was going on is readily understood and reasonably inferred from the evidencein this case.It is therefore my finding and conclusion that Donald Gillingham'sdischarge was discriminatory in regard to his hire and tenure of employment, therebydiscouraging membership in the Union, and that Respondent thereby engaged in andis engaging in unfair labor practices within the meaning of Section 8(a) (1) and (3)of the Act.IV.THE REMEDYIn the light of the findings of fact and conclusions of law above made, the con-ventional remedy for illegal discharge is appropriate.Although there is a singleunfair labor practice, it reveals a basic opposition to the rights guaranteed to employ-ees by the Act and a broad order is recommended.6CfN.L.R.B. v. ElectricCityDyeing Co.,178 F. 2d 980,983 (C.A. 3). 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDRECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, it is ordered that the Respondent, Interurban Gas Cor-poration, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, or any other labor organization, bydischarging or refusing to reinstate any of its employees or by discriminating in anyother manner in regard to their employment.^(b) In any other manner interfering with, restraining, or coercing employees inthe exercise of the rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which will effectuate the policies of theAct:(a)Offer to Donald Gillingham immediate and full reinstatement to his formeror substantially equivalent position, without prejudice to his seniority or other rightsand privileges, and make him whole for any loss of pay he may have suffered bypayment to him of a sum of money equal to that which he normally would haveearned from the date of his discriminatory discharge on March 14, 1961, to the dateof the offer of reinstatement, less his net earnings during said period, said backpayto be computed on a quarterly basis in the manner established by the Board in F. W.Woolworth Company,90 NLRB 289.(b)Upon request, make available to the Board or its agents, for examination andcopying, all payroll records, social security payment records, timecards, personnelrecords and reports, and all other records necessary to analyze the amount of backpaydue under the terms of this Recommended Order.(c) Post at its shop and office in Trenton, Michigan, copies of the notice attachedhereto marked "Appendix."Copies of said notice, to be furnished by the RegionalDirector for the Seventh Region, shall, after being duly signed by Respondent, beposted by Respondent immediately upon receipt thereof and be maintained by it for60 consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for the Seventh Region, in writing, within 20days from the receipt of this Intermediate Report, what steps Respondent has takento comply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board,and inorder to effectuate the policies of the Labor ManagementRelationsAct, we hereby notify our employees that:WE WILL NOT discourage membership in the Teamsters Union, or in anyother labor organization of our employees, or discriminate in regard to their hireor tenure of employment or any other term or condition of their employment.WE WILL offer to Donald Gillingham immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to any seniorityor other rights previously enjoyed, and will make him whole for any loss of paysuffered as a result of the discrimination against him.WE WILL NOT in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations, tojoinor assist the above-named Union, or any other labor organization, to bargaincollectively through representatives of their own choosing, to engage in con-certed activities for the purposes of collective bargaining or other mutual aidor protection, or to refrain from any or all such activities.INTERURBAN GAS CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any othermaterial.